Citation Nr: 0205131	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-01 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for VA purposes.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran had active service from December 1941 to April 
1946.  He died in April 1984.  In August 1984, the appellant 
filed an application for burial benefits.  She was awarded an 
allowance in September 1984.  Thereafter she filed a claim 
for entitlement to Dependency and Indemnity Compensation 
(DIC) benefits and National Life Insurance resulting from the 
veteran's service.  In November 1997, service connection for 
the cause of the veteran's death and eligibility to Chapter 
35 benefits was granted.  VA then sought verification of the 
appellant's status as the surviving spouse of the veteran.  
In an October 1998 administrative decision, the RO determined 
that the appellant may not be recognized as the surviving 
spouse for VA purposes; instead, G.C.D. was recognized as the 
proper surviving spouse.  The appellant appealed the October 
1998 RO decision.

A June 2000 Board decision denied the appeal of the above 
stated issue.  The appellant then appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  A June 2001 Court order vacated the June 2000 Board 
decision and remanded the case to the Board.  The VA motion 
for remand supporting the Court's order reflects that the 
June 2000 Board decision was vacated and remanded for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000.  


FINDINGS OF FACT

1.  All evidence necessary to decide the appellant's claim is 
of record.

2.  The appellant and veteran never expressly or implicitly 
agreed to enter into marriage, did not live together as 
husband and wife, and did not hold themselves out to the 
public as being married.



CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran.  38 U.S.C.A. §§ 101(3), 103, 5103, 
5103A, 5107, 5124, 7104(c) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.1(j), 3.52, 3.205 (2001); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In letters explaining VA benefits, requesting information 
from the appellant, the RO administrative decision, statement 
of the case, and supplemental statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish recognition as the surviving spouse of the veteran.  
The vacated June 2000 Board decision also informed the 
appellant of what must be demonstrated to establish 
recognition as the surviving spouse of the veteran.  The 
Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence which might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence which 
has not been obtained.  Three VA field examinations have been 
conducted in this claim, including extensive interviews with 
the appellant.  Evidence of marriage certification was 
requested from the appropriate authorities, and was indicated 
not to exist for relevant periods of time.  The appellant has 
submitted numerous letters, statements, and photographic 
evidence in support of her claim.  Accordingly, no further 
notice to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations.  

II.  Law and Regulations

Except as provided in 38 C.F.R. § 3.52, a "surviving 
spouse" means a person of the opposite sex: whose marriage 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j); 
who was the spouse of the veteran at the time of the 
veteran's death; who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse; and except as provided in 38 C.F.R. § 3.55, 
has not remarried or has not, since the death of the veteran 
and after September 19, 1962, lived with another person of 
the opposite sex and held himself or herself out openly to 
the public to be the spouse of such other person.  38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The legal existence of a marriage for VA purposes is governed 
by the law of the place where the parties resided at the time 
of the marriage or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. § 
103(c); Dedicatoria v. Brown, 8 Vet. App. 441 (1995); Badua 
v. Brown, 5 Vet. App. 472, (1993); 38 C.F.R. §§ 3.1(j), 3.206 
(2001).  The governing statute provides that in determining 
whether or not a person is or was the spouse of a veteran, 
their marriage shall be proven as valid for the purposes of 
all laws administered by the Secretary according to the law 
of the place where the parties resided at the time of the 
marriage or the law of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c).  
The corresponding regulation, 38 C.F.R. § 3.1(j), defines 
"marriage" as a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.

Under Philippine law, statutes relating to the solemnization 
of marriage usually provide for the issuance of a certificate 
of marriage and for the registration or recording of 
marriage.  The general rule is that the absence of one or 
several of the formal requirements of the Civil Code - that a 
license must be issued and procured, that only certain 
persons shall perform the ceremony, that a certain numbers of 
witnesses shall be present, and that a certificate of the 
marriage shall be signed, returned, and recorded - do not 
invalidate a marriage where the spouses or one of them 
believed in good faith that the person who solemnized the 
marriage was actually empowered to do so.  Under Philippine 
law, no marriage shall be declared invalid because of the 
absence of one or several formal requirements of the Act.  
Civil Code, art. 27 (Phil.); 1965 Philippine S. Ct. LEXIS 
2958.  When the original writing has been lost or destroyed, 
upon proof of its execution and loss or destruction, its 
contents may be proved by a copy or by a recital of its 
contents in some authentic document, or by a collection of 
witnesses.  Fortus v. Novero, 1968 Philippine S. Ct. LEXIS 
4251.

VA regulations also provide that marriage may be established 
by the following: 
(1) a copy or abstract of the public record of marriage, or a 
copy of the church record of marriage, containing sufficient 
data to identify the parties, the date and place of marriage, 
and the number of prior marriages if shown on the official 
record; (2) an official report from service department as to 
marriage which occurred while the veteran was in service; (3) 
an affidavit of the clergyman or magistrate who officiated; 
(4) the original certificate of marriage, if VA is satisfied 
that it is genuine and free from alteration; (5) the 
affidavits or certified statements of two or more 
eyewitnesses to the ceremony; (6) in jurisdictions where 
marriages other than by ceremony are recognized the 
affidavits or certified statements of one or both of the 
parties to the marriage, if living, setting forth all of the 
facts and circumstances concerning the alleged marriage, such 
as the agreement between the parties at the beginning of 
their cohabitation, the period of cohabitation, places and 
dates of residences, and whether children were born as the 
result of the relationship.  This evidence should be 
supplemented by affidavits or certified statements from two 
or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage, including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as husband and wife, and whether they were 
generally accepted as such in the communities in which they 
lived.  Any other secondary evidence which reasonably 
supports a belief by the adjudicating activity that a valid 
marriage actually occurred is acceptable as well.  38 C.F.R. 
§ 3.205(a).  Where a surviving spouse has submitted proof of 
marriage in accordance with paragraph (a) of this section and 
also meets the requirements of Section 3.52, the claimant's 
signed statement that he or she had no knowledge of an 
impediment to the marriage to the veteran will be accepted, 
in the absence of information to the contrary, as proof of 
that fact.  
38 C.F.R. § 3.205(c).

38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52(c) provide criteria 
for establishing a valid marriage for VA purposes in cases 
where an attempted marriage of a claimant to the veteran was 
invalid under state law.  The regulation provides that where 
an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred one 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage, the claimant 
entered into the marriage without knowledge of the 
impediment, the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his 
death, and if no claim has been filed by the legal surviving 
spouse who has been found entitled to gratuitous death 
benefits.  Id.  The requirement that there must be continuous 
cohabitation from the date of marriage to the date of death 
of the veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  38 C.F.R. § 3.53.

For purposes of benefits under laws administered by the VA 
Secretary, the VA Secretary may accept the written statement 
of a claimant as proof of the existence of certain 
relationships, including a marriage or dissolution of 
marriage.  VA may require the submission of documentation in 
support of the claimant's statement, however, if: the 
claimant does not reside within a State; the statement on its 
face raises a question as to its validity; there is 
conflicting information of record; or there is reasonable 
indication, in the statement or otherwise, of fraud or 
misrepresentation.  38 U.S.C.A. § 5124.  

III.  Factual Background

The service records, particularly the April 1946 Affidavit 
for Philippine Army Personnel document, indicate that the 
veteran was not married prior to entering service.

A May 1974 Request for Information report shows that G.D. was 
the wife of the veteran, and on his applications for 
compensation, which were received in 1978 and 1979, the 
veteran noted that he had married G.D. in June 1946.  The 
certificate of death shows that the veteran died in April 
1984, and is silent with respect to his marital status.

In June 1984, the Office of the Local Civil Registrar, of the 
Office of the City Health Officer, located in the city where 
both the appellant and the veteran resided, certified that 
all city registry records of that office that had been filed 
or registered prior to 1945 were lost or destroyed during 
World War II (WWII).  A true copy of the marriage certificate 
of the veteran and appellant, therefore, could not be issued.

In August 1984, the appellant filed an application for burial 
benefits.  On the application, she indicated that she and the 
veteran were married and that they had no children.  An 
allowance of burial benefits was awarded in September 1984.

A December 1984 letter from the president of the United 
Filipino Veterans of America reflects indicates that the 
president had been a good friend of the veteran.  The letter 
is a response to the appellant, and refers to the death of 
her "husband."

In January 1997, the City Civil Registrar of Naga City, 
Camarines Sur, Republic of the Philippines, certified that 
the records of marriages filed in the archives included those 
from 1946 to present, but records of marriages during the 
period prior to 1946 were all destroyed by WWII.  For this 
reason, a true transcription from the Register of Marriages 
or a true copy of the Certification of Marriage Contract 
between the veteran and appellant, who are alleged to have 
been married on 25 January 1944, could not be issued.

Also in January 1997, the National Statistics Office, Office 
of the Civil Registrar General, reported that records from 
1932 up to the early part of 1945 were totally destroyed 
during the liberation of Manila in February 1945. Records 
presently on file started from 1945 to date. There was no way 
of verifying or issuing as requested, certified true copy of 
the records of marriage between the appellant and veteran, 
which was alleged to have been solemnized in January 1944.

In a June 1985 joint affidavit, P.R.M. and L.O. maintained 
that they knew the appellant and the veteran, and that the 
two were married on January 25, 1944 at Naga City.  The 
affiants wrote that they were present at that ceremony.  
Photographs of the veteran and of the appellant with the 
veteran were submitted.

In April 1998, the RO submitted a request for a field 
examination.  As a result of the field investigation, the 
examiner obtained a deposition of G.D., who testified that 
she and the veteran were married in June 1946.  She 
acknowledged knowing the appellant, as the appellant was the 
godmother of her sixth child and the veteran worked for her.  
No other relationship existed to her knowledge.  G.D. then 
answered questions associated with her marriage to the 
veteran, acknowledging that she had lived with him 
continuously from their marriage to the date of his death and 
presently remained unmarried.  She also provided the examiner 
with a copy of her December 1946 Marriage Certificate 
certifying that she and the veteran were married on June 27, 
1946, as well as photographs of the veteran with their 
children at religious events.  Also included within the field 
investigation report are excerpts of interviews obtained from 
disinterested parties, all of which affirm that G.D. was the 
wife of the veteran and that they lived continuously together 
until his demise.

Thereafter, the RO received a Marriage Certificate issued in 
August 1998, showing that the appellant had been married to a 
different man, P.C., on April 28, 1945.  Additional 
photographs were submitted as well.

An application for entitlement to DIC from G.D. with 
certified copies of a Marriage Certificate reflecting 
marriage between the veteran and herself, dated in December 
1966 and March 1991, was also received in August 1998.

Another field examination was conducted thereafter.  In an 
August 1998 deposition, the appellant stated she was married 
to the veteran on January 25, 1944.  She stated that she had 
been married twice, once to the veteran and once to P.C.  She 
married P.C. in April 1945.  The appellant maintained that 
she and the veteran were childhood friends and he was her 
first love, the veteran courted her and enlisted into the 
military in 1941, and, when he returned in 1944, they 
married.  The marriage was sponsored by P.E. and M.C., both 
deceased.  She also stated that she and the veteran had a 
child together in 1977, that they lived together as husband 
and wife from 1967 to 1984, and that she paid for his burial 
expenses and received a bronze grave marker.  She did not 
know where her marriage license was filed.  She also stated 
that her parents were not aware of the marriage, so she 
married P.C.  Photographs of the appellant with the grave 
marker, as well as of the appellant and the veteran, were 
obtained.

The September 1998 report of field examination further shows 
that, the during a telephone interview, the veteran's sister, 
L.D.S., asserted that, as far as she knew, G.D. was the only 
wife of her brother, and that the two never separated or 
divorced.  She knew of the appellant, but referred to her as 
the veteran's other woman.

As previously noted, in an October 1998 administrative 
decision, the RO recognized G.D. as the veteran's surviving 
spouse for VA purposes instead of the appellant, and the 
appellant appealed the adverse determination.  On substantive 
appeal she argued that the proof of marriage between her and 
the veteran had been established.  Additionally, although she 
did not contest the alleged church marriage of the veteran 
and G.D., which was executed after WWII, she wrote that she 
did not relinquish her claim as being the first lawful spouse 
of the veteran.  The appellant submitted duplicate copies of 
photographs, the veteran's certificate of death, and VA 
notices associated with the payment/reimbursement of burial 
benefits.

In March 1999, G.D. submitted a written brief, maintaining 
that she and the veteran married in June 1946, that she 
continuously lived with the veteran from the date of marriage 
to the date of his demise, and that they had had several 
children, for which she furnished copies of certificates of 
births.  She also pointed out inconsistencies in the 
appellant's claim.  In a letter received in October 1999, 
G.D. wrote that the appellant's claim amounted to an 
impersonation of being the veteran's spouse.  
In a letter received in January 2000, the appellant wrote 
that both she and G.D. were legitimate wives of the late 
veteran.  In a July 2000 letter, the appellant wrote that she 
thought she was entitled to be recognized as the surviving 
spouse of the veteran because she had been approved for 
benefits from VA of burial, headstone marker, and flag.  

The appellant submitted other requests for reconsideration of 
her claim, essentially repeating her position in the claim 
and arguments previously made.  In a March 2002 letter, the 
appellant continued to refer to the veteran as her "late 
husband."  She specifically requested that G.D.'s death 
pension benefits be halved, with one half going to G.D., and 
the other half to her, as she is poor, old, and living in 
misery.  

IV.  Analysis

Review of the pertinent evidence of record leads the Board to 
conclude that the appellant may not be recognized as the 
surviving spouse of the veteran, and that the RO properly 
recognized G.D. as the veteran's surviving spouse.  The 
credible evidence fails to show that the veteran and 
appellant entered into a valid marriage, ceremoniously or via 
common law, either under the Philippine Civil Code or VA 
regulations.  The Board finds that appellant not to be 
credible in her reporting of events surrounding the claim 
that she had been married to the veteran because her 
statements are uncorroborated by, and are contradicted by, 
other more credible evidence of record. 

The appellant contends that she is entitled to recognition as 
the veteran's surviving spouse for purposes of eligibility to 
death pension benefits.  In this case, the appellant argues 
that she and the veteran were ceremoniously married in 1944 
but, because of WWII, records of the marriage contract were 
destroyed.  As noted above, January 1997 statements and 
certifications from the City Civil Registrar and National 
Statistics Office confirm that marriage reports prior to 1945 
were destroyed and not available for review.  Philippine law 
provides that, when the original writing has been lost or 
destroyed, upon proof of its execution and loss or 
destruction, its contents may be proved by a copy or by a 
recital of its contents in some authentic document, or by a 
collection of witnesses.  Fortus v. Novero, 1968 Philippine 
S. Ct. LEXIS 4251.  

In this case, however, there is no competent, credible 
evidence illustrating that the veteran and the appellant ever 
entered into a valid marriage.  The appellant's own 
unsupported assertions and those submitted by two affiants 
are entirely unsupported by the documentary evidence and are 
at odds with the statements of many witnesses who were 
personally interviewed by a VA representative and whose 
statements are of record.  The record is devoid of any 
credible documents showing that the appellant and the veteran 
were married in January 1944.  Available service records 
associated with the veteran's active duty, such as the 1946 
Affidavit for Philippine Army Personnel, specifically 
indicate that the veteran was single prior to enlisting and 
prior to April 1946.  The appellant's marriage to P.C. in 
1945, with no mention of a previous marriage or divorce, also 
tends to corroborate the fact that no such marriage between 
her and the veteran in fact occurred in 1944.  Thereafter, 
the evidence of record, such as VA applications for 
compensation dated in 1978 and 1979, only reflects that the 
veteran was married to G.D.  The record also does not contain 
a copy of a marriage certificate or any other evidence, such 
as pictures, copies of family records, or certificates of 
birth suggesting that the appellant and the veteran entered 
into a ceremonial marriage.  38 C.F.R. § 3.205(a).

The Board is cognizant of the June 1985 joint affidavit from 
P.R.M. and L.O., maintaining that they were sponsors of the 
marriage between the veteran and the appellant in January 
1944, the photographs of the veteran with the appellant, and 
the evidence showing that the appellant paid the veteran's 
burial expenses upon his demise.  This evidence, however, 
fails to establish that the appellant and veteran entered 
into a valid marriage or that their acts and conduct rose to 
the level of establishing a common-law marriage.  Tanguinlay 
v. Gonzales, 95 Phil.775; Philippine S. Ct. Lexis 1475 
(1954); Fortus v. Novero, 1968 Philippine S. Ct. LEXIS 4251.  
The 1985 joint affidavit did not mention any of the 
significant events following the alleged marriage of the 
appellant to the veteran in 1944, including the appellant's 
marriage to P.C. soon thereafter in 1945, or that the 
appellant ever resided with the veteran as husband and wife.  
As previously discussed, there is no competent credible 
evidence of record indicating that the appellant and veteran 
were ever ceremoniously married.  Additionally, despite the 
presence of the supporting joint affidavit, the allegations 
contained within the affidavit are refuted by the veteran's 
1946 Affidavit for Philippine Personnel report, which 
indicates that he had not entered into any marital 
relationship prior to that time, and the certificate of 
marriage contract received in 1998, which shows that the 
appellant and P.C. were married in 1945, unaccompanied by any 
allegation by the appellant or evidence of divorce from the 
veteran prior to this marriage by the appellant.

The Board also acknowledges that, although common law 
marriages are not recognized under Philippine law, the law 
provides that the mere absence in the archives of a 
corresponding record of marriage in the Civil Registry where 
the marriage took place does not destroy the presumption of 
marriage where the parties lived together as husband and 
wife.   The credible evidence in this case, however, fails to 
show that either the appellant's or veteran's acts or conduct 
rose to the level of establishing a presumption of marriage, 
and the affirmative evidence demonstrates that their acts did 
not rise to the level of establishing such presumption of 
marriage.  Despite the appellant's unsupported assertions, 
the record is devoid of any other competent evidence 
indicating that she and the veteran ever lived together as 
husband and wife, or indicating that, except during the 
pendency of her VA appeal, she ever considered the veteran to 
have been her husband.  The record shows that G.D. and the 
veteran remained married up until the date of his death.  
Other disinterested witnesses confirmed the statements made 
by G.D. to the effect that the veteran lived as the wife of 
G.D. from the date of marriage in 1946 until his death in 
1984, and never lived with the appellant or held out the 
appellant as his wife.  In a 1998 Field Examination Report, 
the veteran's sister also affirmed that G.D. was the only 
spouse of the veteran, and the appellant was reputed to be 
the "other woman."  Additionally, although the appellant 
alleges that she and the veteran had issue in 1977, she has 
not furnished a certificate of birth substantiating that 
assertion.  

The Board also points out that the veteran's own acts and 
conduct do not indicate that he and the appellant were ever 
married.  Again, on the 1946 Affidavit of Philippine 
Personnel report, the veteran indicated that he had not been 
married, and when completing VA documents during his 
lifetime, the veteran identified only G.D. as his spouse.

In the case at hand, the credible documentary and testimonial 
evidence establishes that G.D. and the veteran were married 
in June 1946.  Of record are a Marriage Certificate and 
copies of certification of a Marriage Contract between the 
veteran and G.D.; on VA applications for compensation dated 
in 1978 and 1979, the veteran noted that G.D. was his wife; 
and the evidence contains numerous photographs of the veteran 
and G.D. with their children at religious and family events.  
Moreover, testimonies provided by several disinterested 
persons confirm that G.D. and the veteran were married and 
remained married up to the date of his demise, and that the 
appellant never lived with the veteran, including as husband 
and wife.  In light of the foregoing evidence, the marriage 
between the veteran and G.D. has been established.

Based on the above reasoning, the Board finds that the weight 
of the evidence of record is against the appellant's claim 
for recognition as the surviving spouse of the veteran.  The 
weight of the credible evidence demonstrates that she and the 
veteran never entered into a ceremonious marriage, and that 
their conduct and actions did not establish the presence of a 
presumptive marriage.  Accordingly, the appellant's appeal 
for recognition as the surviving spouse of the veteran for VA 
purposes must be denied.  38 U.S.C.A. §§ 101(3), 103, 5103, 
5103A, 5107, 5124, 7104(c) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.1(j), 3.52, 3.205; 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159). 

The Board is not empowered to provide the type of relief 
requested by the appellant in her most recent correspondence.  
G.D. is entitled to a full widow's pension based upon the 
service of the veteran.  There is no provision in the law for 
recognizing two spouses and splitting the pension.  To some 
extent, the appellant appears to be raising an argument 
couched in equity.  However, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 
2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)].  Thus, 
while the Board sympathizes with any perceived economic 
hardship this decision may cause to the appellant, it is 
constrained to apply the law as Congress has created it and 
cannot extend benefits out of sympathy for a particular 
claimant. 



ORDER

The appeal for recognition as the surviving spouse of the 
veteran for VA purposes is denied.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

